The judgment of affirmance by the Court of Appeals, as disclosed by the opinion here sought to be reviewed, is rested upon the sole point that the assignments of error were not sufficiently argued by appellant in brief as to call for any decision thereon; the opinion concluding as follows (26 Ala. App. 528,163 So. 535): "But, finding no ruling presented for our decision, the judgment is affirmed." Petitioner challenges this conclusion of the Court of Appeals, and insists that his brief met the requirements of our rules.
But we think petitioner's insistence overlooks the fact that the Court of Appeals in this cause sat as one of final appellate jurisdiction (section 7309, Code 1923), and as such its conclusion upon such matters comes within the same category as a finding of facts, long established as not here subject to review. Loveman, Joseph  Loeb v. *Page 50 
Himrod, 226 Ala. 342, 147 So. 163. Bearing close analogy also is the recent case of Birmingham Gas Co. v. Sanders, 230 Ala. 649,162 So. 532.
Reduced to the last analysis, therefore, petitioner here seeks review of the opinion of the Court of Appeals on a finding of fact concerning the matter of practice and procedure in that court which was acting in the exercise of its final appellate jurisdiction. Responsibility for such a finding must logically and necessarily rest solely upon that court, and, under our uniform decisions, presents nothing here for review.
It follows, therefore, that for the foregoing reasons the writ must be denied.
Writ denied.
ANDERSON, C. J., and GARDNER, BOULDIN and FOSTER, JJ., concur.